So CO SI DH WNW B WH pO we

BNP RP YN NR NN B® Be ew Be ew oe ew eB LW 8
“7 8 Beene seeaoaa&eae ts p= &

 

 

Case 2:18-cv-01246-WBS-AC Document 19-1 Filed 05/18/20 Page1of5

RANDY J. RISNER

Interim City Attorney, SBN 172552
CITY OF VALLEJO, City Hall
555 Santa Clara Street, 3™ Floor
Vallejo, CA 94590

Tel: (707) 648-4545

Fax: (707) 648-4687

PORTER SCOTT
A PROFESSIONAL CORPORATION
John R. Whitefleet, SBN 213301
350 University Ave., Suite 200
Sacramento, California 95825

TEL: 916.929.1481

FAX: 916.927.3706

Attorneys for Defendants CITY OF VALLE] O, ANDREW BIDOU, JARRETT TONN

UNITED STATES DISTRICT COURT

EASTERN DISTRICT
ROBERT STRONG, Case No.: 2:18-CV-01246-WBS-AC
Plaintiff, DEFENDANTS’ RESPONSE TO
PLAINTIFF’S SEPARATE STATEMENT
vs. OF UNDISPUTED MATERIAL FACTS

CITY OF VALLEJO, JARRETT TONN; Date: June 1, 2020
ANDREW BIDOU, and DOE VALLEJO Time: 1:30 p.m.
POLICE OFFICER, Courtroom: 5, 14" Floor

Defendants,
/
Defendants CITY OF VALLEJO and JARRETT TONN, hereby responds to Plaintiffs Separate

Statement of Undisputed Material Facts:

{02210952.DOCX} 1

DEFENDANT’S RESPONSE TO PLAINTIFF’S SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS

 
o Oo ND NWN FBP WH PO we

BNR RP YP N RN DY eB eB Be ew Be Ww LD DL
ey AVF YH NF SOMA AARSBEA TB

Case 2:18-cv-01246-WBS-AC Document 19-1 Filed 05/18/20 Page 2 of 5

 

PLAINTIFF’S UNDISPUTED MATERIAL
FACTS AND SUPPORTING EVIDENCE

DEFENDANT’S RESPONSE AND
SUPPORTING EVIDENCE

 

1. Defendant Tonn Placed the Plaintiff in a
carotid hold.

Evidence:

Defendant’s Response to Plaintiff’s request for
Admissions. Pg. 4 lines 5-12.

Exhibit “4” Body CamVideo Footage 00:00-
01:11.

Exhibit “2” Plaintiff's Cell Phone Cam Video
Footage 00:00-01:24

Exhibit “3” Stanley Goff Declaration

 

Disputed as argumentative, incomplete and
misstates the evidence. As expressly stated
Officer Tonn denies actually applying pressure
to Plaintiff's neck, and thus was an incomplete
or imperfect carotid hold

Officer Tonn Testimony: He placed his arm
around Plaintiff's neck to gain control, but a
completed carotid hold requires the application
of pressure to the individual’s neck/carotid
arteries, which did not occur in this incident.
Officer Tonn did not actually apply the pressure
to the carotid arties of Plaintiff necessary that
would cause an individual to lose consciousness
within seconds.

Don Cameron Testimony: Don Cameron
testified that Officer Tonn did not use a carotid
hold. This was supported by the fact that
Plaintiff never lost consciousness, and Plaintiff
was able to talk and yell clearly during the
entire struggle. He further testified that a carotid
hold applied with pressure would leave
someone unconscious within 3-8 seconds. Don
Cameron testified that the hold that Tonn
placed Plaintiff in was a control hold.

Roger Clark Testimony: Roger Clark testified
if a carotid hold had been performed correctly,
Plaintiff would have been unconscious within
seconds. In a proper carotid hold, Plaintiff
would not be able to speak. A proper carotid
hold requires squeezing the three structures on
each side of the neck (vagus nerve, jugular vein,
carotid artery) which starves the brain of
oxygen causing the individual to pass out
within seconds.

Video Footage: The video footage shows
Officer Tonn pull Plaintiff from the vehicle and
place his arm around Plaintiff's neck in a hold.
Throughout the entire hold Plaintiff is
conscious, and yelling at the officer. Plaintiff's

 

 

 

{02210952.DOCX}

DEFENDANT’S RESPONSE TO PLAINTIFF’S SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS

2

 

 
SCS OC NI DN MW KR wD BDH

S NYRR P RRR NY ee ee nL Le
2.7 A eM Ee see ese GRR ES SE ES

Case 2:18-cv-01246-WBS-AC Document 19-1 Filed 05/18/20 Page 3 of 5

 

ability to talk and remain conscious during the
hold establishes that Plaintiff was not placed
into the type of carotid hold that is alleged in
the complaint.

Evidence:

See Defendant’s Index of Exhibits to
Opposition (““IOE Opp”), Exhibit (“Ex.”) B,
Tonn Depo. Pgs. 15:1-25, 16: 1-25, 17, 1-25,
18: 1-23, 19: 1-12;

Ex. C to the IOE Opp. Cameron Depo Pgs. 19:
14-15, 20: 1-16, 21: 12-15;

Ex. D to the IOE Opp. Clark Depo Pgs. 26: 6-
22, 46: 1-2, 8-24;

See Doc. No. 14-2 UMF No. 14-19: (citing
Initial Stop BWC 0:50-1:05; Cellphone Video
0:08-0:41; Strong Depo 55:3-6, 56:17-25, 57:1-
12, 122:2-13; Tonn Depo 18:2-15, 19: 15-23.)

 

2. Plaintiff did not pose a threat of immediate
danger or great bodily harm to Jarrett Tonn at
the time that he was placed in a carotid hold.

Evidence:

Defendants Depo Transcripts pg. 13 Lines 18-
23; 26, lines 19-25; 27 lines 1: 29, lines 2-7
Exhibit 1 BodyCam Video Footage 00:00-
Olt.

Exhibit “2” Plaintiff's Cell Phone Cam Video
Footage 00:00-01:24

Exhibit “3” Stanley Goff Declaration

 

Disputed as argumentative insofar as Plaintiff is
using a “deadly force” assumptive standard, and
thus this fact as presented is immaterial without
a determination that the force used should be
considered ‘deadly’, which depends on the facts
and circumstances, not as a per se principle.
Disputed as to the phrase “that he was placed in
a carotid hold” as incomplete in that Officer
Tonn did not apply pressure, and thus was an
incomplete or imperfect carotid hold. See
response to Plaintiff's Undisputed Material Fact
No. 1, supra.

Disputed as to Plaintiff omits material facts: the
traffic stop occurred in a high crime area, and
Plaintiff is shown on the video footage refusing
to listen, agitated, and uncooperative. Officer
Tonn further explained to Plaintiff at the jail
that a cellphone poses a threat to officer safety
because it allows the suspect to call for backup.

Evidence:

Citied in response to no 1, supra.

Ex. B to the IOE Opp. Tonn Depo pg. 9: 12-25;
10: 1-11; 12: 1-5; 27: 14-25, 28:1-25;

See Doc. No. 14-2 UMF No. 14-19: (citing

 

 

 

{02210952.DOCX}

DEFENDANT’S RESPONSE TO PLAINTIFF’S SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS

3

 

 
So Fe SD HN BR WH HH we

2S NXRRRPRRNR NY eee Be wn Ww LL 8
2s ow Pt OME Sere eH BOG EGS Te

Case 2:18-cv-01246-WBS-AC Document 19-1 Filed 05/18/20 Page 4 of 5

 

Initial Stop BWC 0:50-1:05; Cellphone Video
0:08-0:41; Strong Depo 55:3-6, 56:17-25, 57:1-
12, 122:2-13; Tonn Depo 18:2-15, 19: 15-23.)

 

3. Plaintiff did not offer resistance or attempt
to flee during the incident.

Evidence:

Defendants Depo Transcripts pg. 13 Lines 18-
23; 26, lines 19-25; 27 lines 1; 29, lines 2-7;
20, lines 8-14

Exhibit 1 BodyCam Video Footage 00:00-
01:11.

Exhibit “2” Plaintiff's Cell Phone Cam Video
Footage 00:00-01:24

Exhibit “3” Stanley Goff Declaration

Disputed as phrased as conclusory, compound,
and unsupported by the evidence cited. It is
further disputed in fact. As Officer Tonn
attempted to take the phone, Plaintiff pulled
away and leaned into the center of his vehicle.
After Plaintiff was extracted from the vehicle
he continued to hold the phone in his hand
despite repeated attempts to drop the phone.
Once on the ground, Officer Tonn had to
repeatedly tell Plaintiff to put his hands behind
his back so that he could be detained in
handcuffs.

Evidence:

Ex A to the IOE Opp. Strong Depo 55: 3-6; 56:
17-25, 57: 1-12, 83:1-7, 120: 19-25:

Ex. B to the IOE Opp. Tonn Depo 9:12-25, 10:
fe) 1e0geO-25= 12: 1595,

See Doc. No. 14-2 UMF No. 1, 14-19; See also,
Initial Stop Body Cam 0:09-0:25; 0:41-01:05,
Police Report pg. 3. § 5; Robert Strong’s
Cellphone video 0:00-0:10; 0:21-0:25.

 

4. Plaintiffs crime at the time that the force
was used was not severe because it was only
for having expired registration.

Evidence:

Defendant’s depo transcripts pg. 14 lines 17-20
Exhibit 1 BodyCam Video Footage 00:00-
01:11.

Exhibit “2” Plaintiff's Cell Phone Cam Video
Footage 00:00-01:24

Exhibit “3” Stanley Goff Declaration

 

Disputed as phrased, and vague as to timing.
“Severe” crime is vague. The expired
registration was the basis for the stop.
Plaintiff's conduct after the stop was what led
to the misdemeanor _ resisting charge.
Ultimately, Plaintiff was arrested for interfering
and obstructing with Officer Tonn’s traffic stop
investigation and driving on a suspended
license. Plaintiff cites to Officer Tonn’s
Deposition (Page 14, lines 17-20) which refers
to Plaintiff's citation for misdemeanor resisting
and driving on a suspended license, not the
expired registration.

Evidence:
Ex. A to the IOE Opp. Strong Depo pgs. 13: 5-
25,14: 1-8.

 

 

 

{02210952.DOCX}

DEFENDANT’S RESPONSE TO PLAINTIFF’S SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS

4

 

 

 
Co Om SY DH NM BP WH YP me

Se NP RP P RNR NN Be ewe ew ew Be WD WD LW iL
eta V FP NF Seo wMe A AaAE SH AS

Case 2:18-cv-01246-WBS-AC Document 19-1 Filed 05/18/20 Page 5 of 5

 

Ex B. to the IOE Opp. Tonn Depo pgs. 14: 17-
20;

See Doc. No. 14-2 UMF No. 1, 14-19: (citing
Police Report pg. 3 2; Initial Stop BWC 0:50-
1:05; Cellphone Video 0:08-0:41; Strong Depo
55:3-6, 56:17-25, 57:1-12, 122:2-13: Tonn
Depo 18:2-15, 19: 15-23.)

 

5. Defendant Jarrett Tonn never issued a
warning before placing the Plaintiff in a
carotid hold.

Evidence:

Body CamVideo footage 00:00-01:11

Exhibit “2” Plaintiff's Cell Phone Cam Video
Footage 00:00-01:24

Exhibit “3” Stanley Goff Declaration

 

Disputed as immaterial.

As discussed above, whether Plaintiff was
actually placed in a carotid hold is disputed.
See response to No. 1, incorporated herein.
Furthermore, Officer Tonn warns Plaintiff “I’m
going to take this phone. Put your hands behind
your back” before he places Plaintiff in the
hold.

Evidence:

Ex. B to the IOE Opp. Tonn Depo. Pgs. 15:1-
25, 16: 1-25, 17, 1-25, 18: 1-23, 19: 1-12.

Ex. C to the IOE Opp. Cameron Depo Pgs. 19:
14-15, 20: 1-16, 21: 12-15;

Ex. D to the IOE Opp. Clark Depo Pgs. 26: 6-
22, 46: 1-2, 8-24;

See Doc. No. 14-2 UMF No. 14-19: (citing
Police Report pg. 3 { 2; Initial Stop BWC 0:50-
1:05; Cellphone Video 0:08-0:41; Strong Depo
55:3-6, 56:17-25, 57:1-12, 122:2-13; Tonn
Depo 18:2-15, 19: 15-23.)

 

 

 

Dated: May 18, 2020

Respectfully submitted,

PORTER SCOTT
A PROFESSIONAL CORPORATION

By (s/ John R. Whitefleet

{02210952.DOCX}

DEFENDANT’S RESPONSE TO PLAINTIFF’S SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS

John R. Whitefleet
Attorney for Defendants CITY OF VALLEJ O,
ANDREW BIDOU, JARRETT TONN

5

 

 
